Citation Nr: 1755971	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-21 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
Specifically, a September 2011 rating decision granted service connection for PTSD, assigning an initial 50 percent disability rating, and a June 2013 rating decision denied entitlement to a TDIU.

In May 2015, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran's PTSD more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  From January 1, 2015, forward, the manifestations of the Veteran's service-connected PTSD are sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment; prior to January 1, 2015, the Veteran was employed on a full-time basis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.410, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have been met from January1, 2015, forward.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
I.  Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2017).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a rating decision granting service connection with respect to the initial evaluation assigned the disability at issue, VA assess the level of disability from the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the Veteran's service-connected psychiatric disorder is evaluated as 50 percent disabling, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Under the General Rating Formula, as pertinent to the present appeal, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. §§ 4.125, 4.126.  The Federal Circuit clarified that the General Rating Formula for Mental Disorders requires (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; and (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2017); Vazquez-Claudio, 713 F.3d at 117 (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2017); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R.         § 4.126.

Evaluating all the evidence of record, the Board finds that, for the entire appellate period, the frequency, severity, and duration of the Veteran's reported PTSD symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas.

Specifically, VA and private mental health treatment records dated during the appellate period, as well as a July 2011 VA psychiatric examination report, indicate, in particular, anxiety; depression; chronic insomnia; isolating behaviors; flashbacks and reexperiencing traumatic events; avoidance behaviors; restricted affect; hypervigilance; exaggerated startle response; impaired impulse control (such as unprovoked irritability with periods of violence); impaired judgment; decreased motivation and mood; fatigue; decreased concentration; impaired short-term memory; and diminished social and occupational functioning.  See, e.g., January 2005 Goldsboro Psychiatric Clinic Evaluation (noting intrusive thoughts, restricted affect, detachment, severe sleep disturbances, social isolation, hypervigilance, and angry outbursts and assigning a GAF score of 39); May 2005 Goldsboro Psychiatric Clinic Patient Assessment (reporting daily and weekly auditory and visual hallucinations and assigning a GAF score of 40); July 2011 VA PTSD Examination Report (reporting the Veteran has been divorced three times, has a history of violent behavior, suffers from chronic sleep impairment, has a flattened affect, difficulty following directions, depressed moss, anxiety, suspiciousness, and assigned a GAF score of 50-55); January 2012 Dr. Hoeper Letter (noting panic attacks, nightmares, a completely impaired working memory, intrusive thoughts, an exaggerated startle response, hypervigilance, hallucinations, an inability to sustain social and work relationships and assigning a GAF score of 35).

Furthermore, the Veteran's son submitted a statement detailing the Veteran's PTSD symptoms, including hypervigilance, outbursts of violence, isolating behaviors, impaired social and occupational functioning, and hallucinations.  See March 2012 Statement in Support.  In this regard, the Veteran's son is competent to report on factual matters of which he has firsthand knowledge, e.g., observing psychiatric symptomatology such as violence and anger, social isolation, and hallucinations, see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), and the Board finds his statement to be credible, as it is essentially consistent with the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, too, Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).

The Board notes that there is evidence of record reflecting a more moderate symptomatology.  Specifically, the October 2015 VA PTSD disability benefits questionnaire (DBQ) indicated that the Veteran's psychiatric disorder was indicative of occupational and social impairment due to mild or transient symptoms.  See October 2015 PTSD Examination Report.  However, the Board finds that these determinations indicating only moderately impaired functioning do not show a permanent shift in the Veteran's PTSD symptomatology.  

The Board notes that at no time during the pendency of this claim have the criteria for a 100 percent rating for PTSD been satisfied or approximated.  See 38 C.F.R. § 4.130, DC 9411.  As the Federal Circuit held in Vazquez-Claudio, a claimant may only qualify for a given disability rating under the General Rating Formula by demonstrating the particular symptoms corresponding to that rating, or others of similar severity, frequency, and duration.  713 F.3d at 117.  The Federal Circuit made clear in this regard that in order to show that a symptom is equivalent in severity, frequency, and duration to a symptom listed in the General Rating Formula for a given rating, it is not sufficient that the symptom produce the level of occupational and social impairment associated with that rating.  See id. at 116-17.  Otherwise, a claimant "whose symptoms correspond[ed] exactly to a 30 percent rating" could be granted a 70-percent rating if it were shown that they affected most areas.  Id.  The Federal Circuit rejected this interpretation, holding that there must be an initial finding that the Veteran has one or more symptoms of similar severity, frequency, and duration to the symptoms specifically listed in the General Rating Formula for a given rating, and then, if that is established, an assessment of whether one or more of such symptoms produces the level of occupational and social impairment contemplated by that rating.  See id. at 117-118.  

Here, the Veteran has not manifested the symptoms listed in the criteria for a 100 percent rating, and the symptoms he does have are not equivalent in severity, frequency, and duration so as to preclude total social and occupational functioning.  See id.; see also 38 C.F.R. § 4.130, DC 9411 (listing symptoms for the maximum 100 percent rating including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name).  Not only is there an absence of any of the symptoms associated with a 100 percent rating, but the clinical findings consistently show that the Veteran's thought processes and communication were normal, that he did not have persistent delusions, that he has been able to maintain good personal hygiene, is oriented, and that his memory is no more than moderately diminished.  See 38 C.F.R. § 4.130, DC 9411.  

Alternatively, the evidence reflects that the Veteran's PTSD has not caused either total occupational or total social impairment, as he has maintained some social relationships, including with several members of his family, including his children, and he has been noted to be generally self-sufficient, cooperative, and exhibiting normal communication by VA examiners and health care providers.  See 38 C.F.R. § 4.130.  Accordingly, the criteria for a 100 percent rating have not been satisfied or approximated during the pendency of this claim.  See id. 

In sum, the Board finds that the probative medical and lay evidence establishes that, for the entire appellate period, the Veteran's PTSD has been productive of symptoms including occasional suicidal ideation, impaired judgment and impulse control resulting in unprovoked irritability with periods of violence, which result in an inability to establish and maintain effective relationships.  When resolving doubt in favor of the Veteran, the Board finds that these PTSD symptoms and manifestations, coupled with his additional documented symptoms including anxiety, depression, chronic sleep impairment, severe isolating behaviors, flashbacks and reexperiencing traumatic events, avoidance behaviors, restricted affect, hypervigilance, exaggerated startle response, decreased motivation and mood, fatigue, decreased concentration, and impaired short-term memory, most closely approximate occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. §§ 4.7, 4.130, DC 9411; see also Mauerhan, 16 Vet. App. 436 (holding that, for the Board to assign a specific rating, it need not find all or even some of the symptoms present; rather, it only need find that the functional effect of the symptomatology justifies a particular rating).  Accordingly, the competent evidence shows the Veteran's disability at least as likely as not meets the criteria for a higher 70 percent rating for PTSD.  See 38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  TDIU

Finally, the Veteran maintains that his service-connected PTSD has precluded him from obtaining and maintaining gainful employment.  See November 2011 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id. 

As a result of this Board decision, the Veteran is now in receipt of a 70 percent rating for his PTSD, which is sufficient to avail him of schedular TDIU under 38 C.F.R. § 4.16(a).  The only remaining consideration, then, is whether his service-connected PTSD renders him unable to obtain and maintain substantially gainful employment.

VA examination reports and evidence submitted by the Veteran in support of his claim reflect that he was employed as a driver on a full-time basis until December 2014.  See, e.g., September 2015 Request for Employment Information; October 2015 VA Examination Report (noting that he "quit working in Dec[ember 20]14").

In January 2012, the Veteran's private psychiatrist, Dr. Hoeper, submitted a treatment summary which stated the Veteran was considered unemployable due to his PTSD symptoms and inability to sustain work relationships.  In this regard, Dr. Hoeper stated the Veteran suffers from PTSD symptomatology which includes panic attacks at least twice a week; is no longer social; a severely impaired memory; hallucinations; and depression, among others.  See January 2012 Third Party Correspondence.

At an October 2015 VA examination, the examiner reported that physical employment would be difficult for the Veteran and sedentary employment was possible.  However, the examiner did not opine as to the impact of the Veteran's service-connected PTSD on his ability to obtain and maintain substantially gainful employment.  See October 2015 DBQ Medical Opinion.

In light of the evidence reflecting that the Veteran is unable to sustain work relationships due to his service-connected PTSD and the impact of his PTSD symptomatology makes him unemployable, and in the absence of any evidence that directly contradicts this conclusion, the Board finds that, resolving reasonable doubt in the Veteran's favor, a TDIU is warranted from January 1, 2015, forward.  A TDIU is not warranted prior to that time, as the Veteran was employed on a full time basis through December 2014.  Accordingly, a TDIU is granted from January 1, 2015, forward.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017).


ORDER

An initial rating of 70 percent, but no higher, for PTSD is granted subject to the laws and regulations governing the payment of VA compensation.

Entitlement to a TDIU is granted effective January 1, 2015, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


